Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 October 2022 has been entered.

 Response to Arguments
Applicant's arguments filed 07 October 2022 have been fully considered but they are not fully persuasive.
In response to applicant’s argument on numbered Page 9 “Applicant respectfully submits that this specifies how the valid term was set, in response to the Final Office Action's concerns noted above. Any combination of the cited references fails to teach or suggest at least these recited features”, examiner respectfully disagrees and notes the following:
	Examiner maintains that the amended claims, and even the cited portion of the disclosure by Applicant merely states that a valid term for the data has been set, without specifying how, when, why, or by whom that a valid term is set. The cited portion of the disclosure merely states that data is cached on the server and a valid term has been set for that data. There is no teaching or suggestion that the write command that writes data to the cache sets the valid term, or that the valid term is set by data type, or by data source, or any other criteria. Therefore, the teaching by Horn that the storage controller calculates the valid term is a valid broadest reasonable interpretation of the claim limitation.
	
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.

Applicant’s arguments, see Pg. 7, filed 07 October 2022, with respect to the specification objection have been fully considered and are persuasive.  The specification objection of 12 July 2022 has been withdrawn. 

Applicant’s arguments, see Pg. 7, filed 07 October 2022, with respect to the indefiniteness of claim 6 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 6 of 12 July 2022 has been withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (US 2013/0132638 A1) hereinafter referred to as Horn in view of McDonald et al (US 2011/0106771 A1) hereinafter referred to as McDonald.

	Regarding claim 1, Horn teaches A storage device, comprising:
 a non-volatile memory including a plurality of blocks, each of the blocks being a unit of data erasing (Horn [0020] "In one embodiment, the non-volatile memory module 150 can store data communicated by the host system 110 in the non-volatile memory. In one embodiment, at least a portion of non-volatile memory module 150 can be used as a cache (e.g., read cache and/or a write cache)"; [0016] "As is illustrated, non-volatile memory module 150 can comprise one or more non-volatile solid-state memory arrays, which can embody multiple tiers. In one embodiment, non-volatile memory module 150 can comprise N tiers. For example, MLC NAND flash 152 can be partitioned (as reflected by line 154) into tier 1, which operates in SLC mode, and tier 2, which operates in MLC mode. Tier N-1 156 can be SLC NAND flash. Tier N 158 can be NOR flash"; flash memory contains pages as the smallest unit of writing, in which the pages are grouped into blocks in which blocks are the smallest unit of erasing); and
a control unit that is electrically connected to the non-volatile memory and that is configured to control the non-volatile memory (Horn [0021] "FIG. 2 illustrates mechanisms for storing data in a multi-tier memory architecture in accordance with one embodiment of the invention. The process 200 can be implemented by the controller 130"), wherein the control unit is configured to:
manage a plurality of management areas obtained by logically partitioning storage area of the non-volatile memory (Horn [0023] "In one embodiment, the process 200 can identify a set of logical address range(s) of the storage system memory (e.g., locations in magnetic media) that are frequently accessed by the host during initialization and normal operation"; each set of logical ranges is a logical partition),
when a write request is received that includes data for which a valid term has been set, determine, based on the valid term, a first management area from among the plurality of management areas, the valid term being a term during which the data is to be stored in the storage device (Horn [0021] "In one embodiment, the process 200 is executed when a new storage access command (e.g., read and/or write command) is received from the host system 110"; [0025] "In blocks 204, 206, 208, and 210, the process calculates metrics for various attributes corresponding to data stored or intended by the host system to be stored in the set of address ranges identified in block 202. In one embodiment, these attributes can correspond to write frequency of data, read frequency of data, expected read performance (e.g., expected performance of retrieving data), expected write performance (e.g., expected performance of programming data), expected retention duration of data (e.g., how long data is expected to be stored in the storage system), and so on. The process 200 can use one or more of these attributes to predict how the host system 110 will access the data"; the system determines the data retention (lifetime) for the data, then chooses a set of address ranges (management area) to store the data in based on the retention value),
write the data included in the write request to the determined first management area (Horn [0033] "If the particular memory tier is not full, the process transitions to block 310. Because there is available space in the memory tier, the process 300 can simply store candidates in the memory tier"), however Horn does not explicitly teach and when the data written to the determined first management area is erased, collectively erase all data written in the first management area which includes the data.
McDonald teaches and when the data written to the determined first management area is erased, collectively erase all data written in the first management area which includes the data (McDonald [0068] "Thus, according to the configuration option, once the configured retention (e.g., identified in the retention class) expires, the objects associated with that retention class (for this namespace only) are automatically deleted from the cluster").
As Horn and McDonald are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Horn with the Automatic Deletion process of McDonald. One of ordinary skill in the art would have been motivated to make this modification because as noted in [0068] of McDonald, “This operation is advantageous as it enables the cluster to reclaim storage space. The disposition service, however, is configurable on a tenant or namespace basis, which is highly desirable and provides increased management flexibility. The disposition service can be configured in association with a retention class, and such classes are configurable at a tenant level, which allows tenant administrators to finely control disposition of the tenant's namespaces”.

Independent claims 11 and 12 have substantially the same scope and limitations as claim 1 as they are respectively the corresponding System and Method claims. Therefore, claims 11 and 12 are rejected under 35 U.S.C. 103 for at least the same reasons as above.

	Regarding claim 2, the combination of Horn and McDonald teaches The storage device according to claim 1, wherein non-overlapping valid term are respectively assigned to the management areas (Horn Fig. 4; each set retention duration is non-overlapping), and the control unit is configured to determine the first management area which has been assigned the valid term that includes an end time of the valid term set for the data included in the write request (Horn [0021] "In one embodiment, the process 200 is executed when a new storage access command (e.g., read and/or write command) is received from the host system 110"; [0025] "In blocks 204, 206, 208, and 210, the process calculates metrics for various attributes corresponding to data stored or intended by the host system to be stored in the set of address ranges identified in block 202. In one embodiment, these attributes can correspond to write frequency of data, read frequency of data, expected read performance (e.g., expected performance of retrieving data), expected write performance (e.g., expected performance of programming data), expected retention duration of data (e.g., how long data is expected to be stored in the storage system), and so on. The process 200 can use one or more of these attributes to predict how the host system 110 will access the data"; the system determines the expected retention time of the data (term) and stores the data in a partition that matches the expiration time of the data).

Regarding claim 3, the combination of Horn and McDonald teaches The storage device according to claim 2, wherein the plurality of management areas include a first management area to which a first valid term is assigned, and a second management area to which a second valid term longer than the first valid term is assigned, and when the first valid term assigned to the first management area has elapsed, the second valid term assigned to the second management area is shortened based on the first valid term (Horn Fig. 4; Short/average duration term and Long duration term. Time passes equally for all partitions. Thus when one partition expires, all other partitions have experienced the same amount of time and had their lifespan used at the same rate as the other partitions including the first partition).

Regarding claim 4, the combination of Horn and McDonald teaches The storage device according to claim 2, wherein, when the valid term assigned to the first management area to which the data is written has elapsed, the control unit is configured to collectively erase all data written to the first management area (McDonald [0068] "Thus, according to the configuration option, once the configured retention (e.g., identified in the retention class) expires, the objects associated with that retention class (for this namespace only) are automatically deleted from the cluster").

Regarding claim 5, the combination of Horn and McDonald teaches The storage device according to claim 1, wherein the control unit is configured to write the data included in the write request to the first management area so as to be additionally written at the logical end of data that has been allocated in a contiguous manner (Horn [0021] "In one embodiment, the process 200 is executed when a new storage access command (e.g., read and/or write command) is received from the host system 110"; [0025] "In blocks 204, 206, 208, and 210, the process calculates metrics for various attributes corresponding to data stored or intended by the host system to be stored in the set of address ranges indentified in block 202. In one embodiment, these attributes can correspond to write frequency of data, read frequency of data, expected read performance (e.g., expected performance of retrieving data), expected write performance (e.g., expected performance of programming data), expected retention duration of data (e.g., how long data is expected to be stored in the storage system), and so on. The process 200 can use one or more of these attributes to predict how the host system 110 will access the data"; [0033] "If the particular memory tier is not full, the process transitions to block 310. Because there is available space in the memory tier, the process 300 can simply store candidates in the memory tier"; each tier is a set of logical address ranges. If there is free space, then there are available logical addresses to write to. As logical address ranges are allocated in numeric order, the new data is written to the first available logical address, or the end of the data already written).

Regarding claim 7, the combination of Horn and McDonald teaches The storage device according to claim 2, wherein, when free capacity of the determined first management area is inadequate, the control unit is configured to write the data to a second management area (Horn [0034] "If the particular memory tier is full, the process 300 determines whether any entries already stored in the tier should be replaced. In one embodiment, in block 304 the process identifies a least valuable entry (based on the metric) stored in the memory tier. For example, the least valuable entry can be selected as the entry having the lowest calculated total and/or combined metric determined in block 212"; [0035] "If, in block 308, the candidate is determined to be less valuable, the process skips block 310. The process can return to block 302 and repeat the above described steps for other memory tiers"), however, the combination of Horn and McDonald does not explicitly teach to which a valid term longer than the valid term which has been set for the data is assigned.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Horn and McDonald such that the second memory area chosen by Horn when the first choice of storage location does not have enough free space has a longer expected retention duration than the first storage location to teach to which a valid term longer than the valid term which has been set for the data is assigned. One of ordinary skill in the art would have been motivated to make this modification because the system is expecting the data to be retained for at least a specific timeframe. If the system stores the data in a second location that has a shorter retention duration, the data could be lost but still needed by the system. Thus this modification improves the reliability of the device by retaining data for a minimum duration that the system is expecting.

Regarding claim 8, the combination of Horn and McDonald teaches The storage device according to claim 7, wherein the control unit is configured to determine, within the second management area to which a valid term longer than the valid term set for the data is assigned, the second management area to which the data  is written, based on at least one of the valid term assigned to the second management area, the free capacity of the second management area, and the write frequency and read frequency to/from the second management area (Horn [0034] "If the particular memory tier is full, the process 300 determines whether any entries already stored in the tier should be replaced. In one embodiment, in block 304 the process identifies a least valuable entry (based on the metric) stored in the memory tier. For example, the least valuable entry can be selected as the entry having the lowest calculated total and/or combined metric determined in block 212"; [0035] "If, in block 308, the candidate is determined to be less valuable, the process skips block 310. The process can return to block 302 and repeat the above described steps for other memory tiers"; [0025] "In blocks 204, 206, 208, and 210, the process calculates metrics for various attributes corresponding to data stored or intended by the host system to be stored in the set of address ranges indentified in block 202. In one embodiment, these attributes can correspond to write frequency of data, read frequency of data, expected read performance (e.g., expected performance of retrieving data), expected write performance (e.g., expected performance of programming data), expected retention duration of data (e.g., how long data is expected to be stored in the storage system), and so on. The process 200 can use one or more of these attributes to predict how the host system 110 will access the data"; [0027] "The process 200 can be responsive to operating conditions, such as, free amount of total NVM memory or free amount of memory in any particular memory tier, characteristics of data stored by the host system, and/or a combination thereof. In one embodiment, candidates identified by process 200 can be stored in a single list or separate lists for each memory tier").

Regarding claim 9, the combination of Horn and McDonald teaches The storage device according to claim 2, wherein, when free capacity of the determined first management area is inadequate, the control unit is configured to write the data to a second management area to which the valid term is not assigned (Horn [0034] "If the particular memory tier is full, the process 300 determines whether any entries already stored in the tier should be replaced. In one embodiment, in block 304 the process identifies a least valuable entry (based on the metric) stored in the memory tier. For example, the least valuable entry can be selected as the entry having the lowest calculated total and/or combined metric determined in block 212"; [0035] "If, in block 308, the candidate is determined to be less valuable, the process skips block 310. The process can return to block 302 and repeat the above described steps for other memory tiers"; the system looks at characteristics other than retention duration (term) when finding an alternative tier to store data).

Regarding claim 10, the combination of Horn and McDonald teaches The storage device according to claim 1, wherein the determined first management area includes storage area of each of a plurality of nonvolatile memories having different characteristics, and the control unit is configured to determine a non-volatile memory to which the data included in the write request is to be written, based on the valid term which has been set for the data, and the characteristics of each of the non-volatile memories
 (Horn Fig. 4; [0037]-[0044]; as can be seen in Fig. 4 and explained in the above paragraphs, once the retention duration is determined (lifetime), the other characteristics are examined such as SLC, MLC, etc, and each management area (short/average and long) is spread across multiple types of memory).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Horn and McDonald as applied to claim 5 above, and further in view of Bulkowski et al (US 2012/0278293 A1) hereinafter referred to as Bulkowski.

	Regarding claim 6, the combination of Horn and McDonald teaches The storage device according to claim 5, wherein, when free capacity of the determined first management area is inadequate, the control unit is configured to: write a portion of the data to the free capacity of the first management area, erase other data, which has been written at the beginning of the first management area, to secure capacity of a size enabling the remaining data not included in the portion of the data written to the free capacity (Horn [0034] "If the particular memory tier is full, the process 300 determines whether any entries already stored in the tier should be replaced. In one embodiment, in block 304 the process identifies a least valuable entry (based on the metric) stored in the memory tier. For example, the least valuable entry can be selected as the entry having the lowest calculated total and/or combined metric determined in block 212"), however the combination of Horn and McDonald does not explicitly teach that the space to be freed is at the beginning, or write the remaining data, starting at the beginning of the first management area.
Bulkowski teaches write the remaining data, starting at the beginning of the first management area (Bulkowski [0042] "Eviction module 404 can manage removing references to expired records, as well as reclaiming memory if the system gets beyond a set high-water mark. When configuring a namespace, an administrator can specify the maximum amount of DRAM used for that namespace, as well as the default lifetime for data in the namespace. Under normal operation, eviction module 404 can locate data that that has expired, freeing the index in memory and releasing the record on disk. Eviction module 404 can also track the memory used by the namespace, and release older, although not necessarily expired, records if the memory exceeds the configured high-water mark. By allowing eviction module 404 to remove old data when the system hits its memory limitations, DBS 100 can effectively be used as an LRU cache"; the oldest data to be evicted under an LRU scheme are at the beginning of the address list).
As the combination of Horn with McDonald and Bulkowski are all in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Horn and McDonald with the LRU policy of Bulkowski. One of ordinary skill in the art would have been motivated to make this modification because in caching, an LRU policy is a well-known and common method of choosing what data to evict. Horn teaches some methods of choosing what data to evict, but when the calculated metrics between the existing data and the data pending storage are equal, Horn chooses a different storage tier to save the data in. Therefore the pending data is no longer stored in a tier that matches the required characteristics for data retention, potentially causing the data to be stored for longer or shorter periods than desired. By implementing the LRU policy of Bulkowski, the oldest data in the selected tier is the data least likely to be used again by the system, and thus a good candidate for replacement by new data when all other factors are equal.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/MASUD K KHAN/Primary Examiner, Art Unit 2132